Citation Nr: 0200340	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
August 1970; he died on January [redacted], 2000.  The appellant is 
his surviving spouse.

This matter arises from an August 2000 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  During the appellate process, 
the appellant requested a personal hearing before a traveling 
member of the Board.  However, she later withdrew that 
request.  See 38 C.F.R. § 20.704(e) (2000).  As such, the 
Board will decide this case based upon the evidence of 
record. 


FINDINGS OF FACT

1.  The veteran's active military service included more than 
10 months of service in the Republic of Vietnam.  

2.  The veteran died on January [redacted], 2000 as the result of 
hepatocellular carcinoma; this disease process existed for 
approximately three months prior to the veteran's death.

3.  The only disability for which service connection had been 
established at the time of the veteran's death was tinnitus, 
evaluated as 10 percent disabling.

4.  Hepatocellular carcinoma was not present during the 
veteran's military service or for many years following his 
release therefrom.  

5.  The veteran's only service-connected disability, i.e., 
tinnitus, was not etiologically related to the disease 
process that caused his death; nor did it result in 
debilitation which hastened his demise.  


CONCLUSIONS OF LAW

1.  Hepatocellular carcinoma was not incurred in, or 
aggravated by, the veteran's military service; this disease 
process may not be presumed to have been incurred in service, 
and it was not proximately due to, or the result of, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's service-connected tinnitus did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the claimant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  All relevant evidence has been obtained by the 
RO, and the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  The appellant 
also was given an opportunity to have a personal hearing, but 
she declined.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The appellant contends that the disability resulting in the 
veteran's death, i.e., hepatocellular carcinoma was the 
result of his exposure to herbicides during his service in 
the Republic of Vietnam.  The veteran's service personnel 
records indicate that he served for more than 10 months in 
the Republic of Vietnam during his military service from July 
1969 to August 1970.  

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In this regard, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  In addition, presumptive service connection for 
certain listed diseases may be granted if a veteran was 
exposed to Agent Orange or other herbicides while serving on 
active duty in the Republic of Vietnam during the Vietnam 
Era.  The diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents are enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e), and include respiratory cancers.  More generally, 
however, service connection may be granted for carcinoma that 
becomes manifest to a compensable degree within one year 
following a veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
within this context that the appellant's claim must be 
evaluated. 

The facts in this case are as follows.  As previously noted, 
the veteran's military service included more than 10 months 
in the Republic of Vietnam during the Vietnam Era.  In 1999, 
the veteran was diagnosed as suffering from hepatocellular 
carcinoma.  In October of that year, a computerized 
tomography scan of the chest was conducted; this revealed 
pleural thickening adjacent to the right lateral fourth rib.  
The report of that study indicates that the observed pleural 
thickening might have occurred as the result of an old trauma 
in that region.  The private physician who evaluated the test 
results indicated that it did have the appearance of a prior 
rib fracture.  

In November 1999, the veteran's private physician noted that 
the veteran had developed a hepatoma.  The private physician 
also indicated that he felt that this malignancy could very 
well be related to the veteran's exposure to Agent Orange 
while he was serving in the Republic of Vietnam.  The 
physician, however, offered no rationale for that opinion.

The veteran was hospitalized on November 10, 1999 for 
hepatocellular carcinoma.  During his hospital course, an 
attending physician noted that the veteran had a history of 
cirrhosis, drug and alcohol abuse.  Because no effective 
therapy was available, hospice treatment was planned.  

Following the veteran's demise, his treating physician again 
offered a statement in February 2000.  Therein he noted that 
the veteran had died of metastatic carcinoma, that he had 
multiple areas of carcinoma, and that the physician was 
unable to pinpoint exactly where the disease process had 
started.  The physician also speculated that because of the 
veteran's Agent Orange exposure, carcinoma very well could 
have started in the veteran's lung, and spread to his liver.  
However, the physician also noted that his opinion was not 
based upon the results of a biopsy of the lung because none 
had been obtained.  

In May 2000, VA requested one of its physicians to examine 
the veteran's records, and offer an opinion regarding the 
circumstances surrounding the veteran's death.  The physician 
noted that the veteran had been diagnosed with hepatocellular 
carcinoma in October 1999.  He noted that the diagnosis was 
made following the veteran's complaints of a history of 
abdominal discomfort, principally in the right upper quadrant 
and accompanying chest wall pain.  It was also noted that the 
veteran eventually was diagnosed with right lower lobe 
airspace disease/atelectasis, and that a computerized 
tomography scan of the chest revealed bi-basilar airspace 
consistent with atelectasis versus pneumonia as well as a 
small area, approximately 1 centimeter by 2 centimeters, of 
scleral thickening adjacent to the right lateral fourth rib 
where an old fracture site was noted consistent with pleural 
reaction to remote trauma.  The VA physician also noted that 
subsequent radiographic evaluation, including an abdominal 
computerized tomography scan conducted in October 1999 
revealed a large, single, tumor mass which was 
10.8 centimeters in diameter involving the liver body.  In 
addition, multiple bony metastases were identified on both 
computerized tomography scan and bone scan involving the 
pelvis and ribs.  A liver biopsy was completed subsequently, 
and this confirmed the diagnosis of Grade II-III 
hepatocellular carcinoma.  The VA physician also noted the 
letter from the veteran's private physician to the effect 
that the veteran's carcinoma might very well have started in 
the veteran's lung and spread to his liver.  However, the VA 
physician discounted that opinion.  Instead, he felt that the 
overwhelming evidence indicated that the primary site of the 
veteran's carcinoma was his liver.  The VA physician also 
stated that the size of the tumor, its solitary nature, and 
grossly elevated alpha-fetoprotein, made it overwhelmingly 
probable that the liver was the primary site of the veteran's 
cancer.  In fact, the VA physician indicated that it was 
unclear whether there was any cancer at all in the veteran's 
lung.  He noted that although there was a very small area of 
pleural thickening, this was most likely reactive thickening 
consistent with remote trauma, and not related at all to a 
malignant process.  He opined that it was extremely unlikely 
that this very small area of pleural thickening was a site of 
primary lung carcinoma that subsequently spread to the 
veteran's liver, resulting in a much larger metastasis.  His 
final opinion was that the primary cause of death was the 
veteran's hepatocellular carcinoma, and that this was a 
primary liver tumor that was not pulmonary in origin.  

The foregoing indicates that the veteran did not suffer from 
lung cancer.  Moreover, hepatocellular carcinoma is not one 
of the disease processes enumerated in 38 U.S.C.A. § 1116(a) 
and 38 C.F.R. § 3.309(e).  Given that the veteran did not die 
of a disability subject to the presumptive provisions 
regarding exposure to Agent Orange or other herbicide agents, 
and because hepatocellular carcinoma was not manifested to a 
compensable degree within one year following the veteran's 
discharge from military service, service connection for the 
cause of the veteran's death due to metastatic hepatocellular 
carcinoma is not warranted.

As a final matter, the question arises as to whether the 
veteran's service-connected tinnitus was either debilitating 
enough in nature, or otherwise of such a complicating nature, 
that it hastened the veteran's death.  Nothing in either the 
veteran's VA or private clinical records indicates that 
tinnitus played a role in either the inception or the 
treatment of hepatocellular carcinoma.  In fact, nowhere in 
those records is tinnitus mentioned.  Nor for that matter, is 
there any indication that that disability, by itself, was 
physically debilitating in nature; instead, it appears that 
it affected only the veteran's hearing rather than any of the 
functioning of his vital organs.  Thus, there is no basis to 
conclude that it either was etiologically related to the 
disease process that caused the veteran's death or that it 
resulted in debilitation so as to hasten the veteran's 
demise.  Given this, service connection for the cause of the 
veteran's death is not warranted on a secondary basis.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

